Title: The Pennsylvania Assembly: Instructions to Its Delegates in Congress, [14 June 1776]
From: Pennsylvania Assembly
To: Pennsylvania Delegates in Congress


Since the previous autumn, when the Pennsylvania delegates had been instructed not to vote for independence, the Assembly had come under mounting attack. One ground of attack was apportionment: Philadelphia, the center of radicalism, and the western counties were under-represented. In March the house yielded to pressure and increased the number of their seats; the resulting by-election, on May 1, left the moderates in control but by a small margin. The details of what followed remain obscure; only the outlines are clear. On May 10 Congress urged the colonies, if they had not already done so, to create governments adequate to the emergency, and five days later it adopted a preamble that spoke of substituting popular for royal authority. A series of public meetings in Philadelphia culminated in one on May 20, which demanded that the Assembly cease to function, condemned its instructions against independence, and called for a provincial conference as prelude to the election of a constituent convention “for carrying the said Resolve of Congress into execution.”
So began the revolution in Pennsylvania, while Franklin was on his way home from Montreal. By the time he reached Philadelphia on May 30 the Assembly was battling for survival, a battle in which he seems to have played little part. On the day of the town meeting, May 20, the house reconvened after a recess, and almost immediately started to retreat on the issue of independence. On June 5 a committee was appointed to draw up new instructions. They were approved on the 8th, and entered on the record six days later, when the legislators adjourned until August. By the time they met again independence was a fact, the convention was sitting, and the Assembly was a constitutional ghost.
 
Gentlemen,
[June 14, 1776]
When, by our Instructions of last November, we strictly enjoined you, in Behalf of this Colony, to dissent from and utterly reject any Propositions, should such be made, that might cause or lead to a Separation from Great-Britain, or a Change of the Form of this Government, our Restrictions did not arise from any Diffidence of your Ability, Prudence or Integrity, but from an earnest Desire to serve the good People of Pennsylvania with Fidelity, in Times so full of alarming Dangers and perplexing Difficulties.
The Situation of public Affairs is since so greatly altered, that we now think ourselves justifiable in removing the Restrictions laid upon you by those Instructions.
The Contempt with which the last Petition of the Honourable Congress has been treated: The late Act of Parliament, declaring the just Resistance of the Colonists, against Violences actually offered, to be Rebellion, excluding them from the Protection of the Crown, and even compelling some of them to bear Arms against their Countrymen: The Treaties of the King of Great-Britain, with other Princes, for engaging foreign Mercenaries to aid the Forces of that Kingdom, in their hostile Enterprizes, against America; and his Answer to the Petition of the Lord Mayor, Aldermen and Commons of the City of London, manifests such a determined and implacable Resolution to effect the utter Destruction of these Colonies, that all Hopes of a Reconciliation, on reasonable Terms, are extinguished. Nevertheless, it is our ardent Desire, that a civil War, with all its attending Miseries, could be ended by a secure and honourable Peace.
We therefore hereby authorize you to concur with the other Delegates in Congress, in forming such further Compacts between the United Colonies, concluding such Treaties with foreign Kingdoms and States, and in adopting such other Measures as, upon a View of all Circumstances, shall be judged necessary for promoting the Liberty, Safety and Interests of America; reserving to the People of this Colony the sole and exclusive Right of regulating the internal Government and Police of the same.
The Happiness of these Colonies has, during the whole Course of this fatal Controversy, been our first Wish. Their Reconciliation with Great-Britain our next. Ardently have we prayed for the Accomplishment of both. But, if we must renounce the one or the other, we humbly trust in the Mercies of the Supreme Governor of the Universe, that we shall not stand condemned before his Throne, if our Choice is determined by that over-ruling Law of Self-preservation, which his divine Wisdom has thought fit to implant in the Hearts of his Creatures. Signed by Order of the House,
John Morton, Speaker.
